DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Response to Amendment
The amendment filed 1/4/21 has been entered.  Claims 1-20 remain pending in the application and no new claims were added.   

Response to Arguments
The remarks found in the Request for Continued Examination have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/21 and 1/26/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements. On the 1/7/21 IDS the references “Predictive Tracking for Augmented Reality” and “Spatial Augmented Reality Merging Real and Virtual Worlds” were 262 and 393 pages respectively with no indication of the relevant sections and only a cursory review was completed.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The new claim language says “comprising at least one variable focus optical elements” it should be element.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited.
Regarding Claim 1: Ma teaches a head mounted display system (figs 3a-11) configured to project light to an eye of a user (fig 3a)  to display augmented reality image content in a vision field of said user (¶48), said head mounted display system comprising: a frame configured to be supported on a head of the user (fig 3a), an eyepiece disposed on the frame (304), at least a portion of said eyepiece being transparent and disposed at a location in front of the user’s eye to provide a view of the environment in front of the user (302, ¶71), wherein said eyepiece comprises a transparent emissive display comprising a plurality of emitters (308, ¶40), said transparent emissive display comprising electrodes (¶45, 46), said transparent emissive display configured to emit light into said user’s eye to display augmented reality content to the user’s vision field (¶71), said transparent emissive display being transparent and emissive over an area (fig 3a, 302 area), said transparent emissive display disposed at a location in front of the user’s eye when the user wears said head-mounted display such that said transparent emissive display transmits light from the environment in front of the user through said transparent emissive area to the user’s eye to provide a view of the environment in front of the user (fig 3a, ¶71).  Ma does not specifically teach the transparent emissive display comprising at least one variable focus optical element comprising a liquid crystal lens or the electrodes being a transparent conductive material.  However, in a similar field 
Regarding Claim 2: Ma in view of Schowengerdt discloses the invention as described in Claim 1 and Ma further teaches wherein the transparent emissive display comprises an OLED display (¶40). 
Regarding Claim 3: Ma in view of Schowengerdt discloses the invention as described in Claim 1 and Ma further teaches a proximal lens array disposed on the proximal side of the transparent emissive display such that the proximal lens array is between the transparent emissive display and the user’s eye (310).  
Regarding Claim 4: Ma in view of Schowengerdt discloses the invention as described in Claim 3 and Ma further teaches wherein the proximal lens array is configured to reduce divergence of light emitted by the transparent emissive display (¶52). 
Regarding Claim 5: Ma in view of Schowengerdt discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array comprises lenses having positive optical power (310, convex lenses).  
Regarding Claim 6: Ma in view of Schowengerdt discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array is configured to collimate light emitted by the transparent emissive display (¶52).  
Regarding Claim 7: Ma in view of Schowengerdt discloses the invention as described in Claim 6 and Ma further teaches wherein the proximal lens array comprises lenses having positive optical power (310, convex lenses) disposed a focal distance from said emitters (see fig 4, 312). 
Regarding Claim 10: Ma in view of Schowengerdt discloses the invention as described in Claim 1 and Schowengerdt further teaches a proximal variable focus optical element disposed on a proximal side 
Regarding Claim 11: Ma in view of Schowengerdt discloses the invention as described in Claim 10 and Schowengerdt further suggests that the proximal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67).
Regarding Claim 12: Ma in view of Schowengerdt discloses the invention as described in Claim 10 and Schowengerdt further teaches the proximal variable optical element being configured to alter divergence of light emitted from the transparent emissive display to cause different image content to appear as if emitted from different distances in front of the eyepiece (¶64). 
Regarding Claim 15: Ma in view of Schowengerdt discloses the invention as described in Claim 10 and Schowengerdt further teaches a distal variable focus optical element disposed on a distal side of the transparent emissive display such that said distal variable focus optical element is between the transmissive emissive display and the environment in front of the user (166).  Motivation to combine is the same as Claim 1. 
Regarding Claim 16: Ma in view of Schowengerdt discloses the invention as described in Claim 15 and Schowengerdt further suggests that the distal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67).

Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Xiao (US 2016/0327798), previously cited.
Regarding Claim 8: Ma in view of Schowengerdt discloses the invention as described in Claim 3 but does not specifically tach a display lens array between the transparent emissive display and the environment in front of the user.  However, in a similar field of endeavor, Xiao teaches a distal lens array disposed on a distal side of the transparent emissive display opposite of the proximal side such that said distal lens array is between the transparent emissive display and the environment in front of the user 
Regarding Claim 9: Ma in view of Schowengerdt in further view of Xiao discloses the invention as described in Claim 8 and Xiao further teaches wherein said distal lens array has optical power to counter optical power introduced by said proximal lens array to reduce refraction effects of the proximal lens array on the view of the environment in front of user (¶36, counter power necessary to be able to see the object as if the AR display doesn’t exist).
Regarding Claim 18: Ma in view of Schowengerdt discloses the invention as described in Claim 10 but does not specifically teach an occluder disposed on the proximal side between the transparent emissive display and the user’s eye.  However, in a similar field of endeavor, Xiao teaches an occluder disposed on the proximal side of the transparent emissive display such that said occluder is between the display and the user’s eye (303). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma and Schowengerdt with the occluder of Xiao so the user’s eye can see a physical object through the AR display device (¶47).   
Regarding Claim 19: Ma in view of Schowengerdt and Xiao discloses the invention as described in Claim 18 but do not specifically teach the occluder comprising first and second spatial light modulators.  However, Schowengerdt teaches another embodiment of a head-mounted display where the occluders are first and second spatial light modulators each including a plurality of pixels and having an electrical input configured to receive an electrical signal to selectively alter a transmissive state of the pixels (¶142). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Ma, Schowengerdt and Xiao with the spatial light modulators of Schowengerdt with a reasonable expectation of success for the purpose of providing the capability to block or transmit different rays on a high-resolution basis (¶142).  
Regarding Claim 20: Ma in view of Schowengerdt and Xiao discloses the invention as described in Claim 19 and Schowengerdt further teaches electronics electrically coupled to said electrical input of said first and second spatial light modulators to cause one or more pixels on said first spatial light modulator to be transmissive while surrounding pixels are opaque and one or more of said pixels on said .

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Itani (US 2017/0168307), previously cited.  
Regarding Claim 13: Ma in view of Schowengerdt discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display.  However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (746A &B) wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display (fig 7, concave ¶156). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma and Schowengerdt with the proximal variable focus optical element configuration of Itani for the purpose of enabling tailoring changes in focal vergence based on local conditions or individual viewer characteristics (¶152).
Regarding Claim 14: Ma in view of Schowengerdt discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to collimate light from the transparent emissive display when in one state. However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (746A &B) wherein said proximal variable focus optical element is configured to collimate light from the transparent emissive 
Regarding Claim 17: Ma in view of Schowengerdt discloses the invention as described in Claim 15 but does not specifically teach the distal element countering the proximal element.  However, in a similar field of endeavor, Itani teaches a distal optical element being configured to provide optical power to counter optical power introduced by the proximal optical element to reduce refraction effects of the proximal optical element on the view of the environment in front of the user (¶134).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and apply this counter power to the combined device of Ma and Schowengerdt with a reasonable expectation of success for the purpose of providing an optical environment that appears to be at substantially the same focal distance when having passed through the optics as when having passed through neither (¶134).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/26/21